NOT FOR PUBLICATION                          FILED
                   UNITED STATES COURT OF APPEALS                       DEC 8 2017
                                                                    MOLLY C. DWYER, CLERK
                                                                     U.S. COURT OF APPEALS
                          FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                      No.   16-30277

               Plaintiff-Appellee,             D.C. No.
                                               6:16-cr-00002-SEH-1
 v.

TRENT SCENTAIL SMITH,                          MEMORANDUM*

               Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                    Sam E. Haddon, District Judge, Presiding

                          Submitted December 5, 2017**
                              Seattle, Washington

Before: HAWKINS, McKEOWN, and CHRISTEN, Circuit Judges.

      Trent Scentail Smith appeals the 210-month sentence imposed following his

guilty plea to eight methamphetamine-trafficking offenses. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.




      *
          This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
         The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
      Smith first contends that it was error to apply the two-level firearm

enhancement under the Sentencing Guidelines, U.S.S.G. § 2D1.1(b)(1). Application

of the enhancement was not an abuse of discretion. See United States v. Gasca-Ruiz,

852 F.3d 1167, 1170 (9th Cir. 2017) (en banc). Smith pled guilty to eight drug-

related offenses, including conspiracy to possess and distribute methamphetamine

from approximately November 2014 to July 2015. During that timeframe, police

found a nine millimeter Ruger handgun, which Smith concedes belonged to him, in

his apartment along with drugs, a scale, and drug paraphernalia. Police later found

a loaded magazine compatible with the handgun in Smith’s car along with several

pounds of methamphetamine. Given these facts, it is not “clearly improbable” that

Smith possessed the handgun in connection with the conspiracy to possess and

distribute methamphetamine. See U.S.S.G. § 2D1.1(b)(1) app. n. 11; United States

v. Boykin, 785 F.3d 1352, 1364 (9th Cir. 2015).

      Smith next contends that the amount of methamphetamine used to calculate

his base offense level should have been reduced because the government engaged in

sentencing entrapment and sentencing manipulation. There was no error in rejecting

Smith’s contention of sentencing entrapment. The finding that Smith “was a willing

seller of an unlawful substance [who] undertook that course of conduct willingly”

was not clearly erroneous given Smith’s concessions regarding the amount of

methamphetamine he previously transported and his offers to sell increased amounts


                                        2
during controlled buys. See United States v. Schafer, 625 F.3d 629, 639–40 (9th Cir.

2010).

      Likewise, there was no error in rejecting Smith’s contention of sentencing

manipulation. One of the investigating officers testified during the sentencing

hearing and identified several legitimate law enforcement purposes for continuing

the investigation. See United States v. Baker, 63 F.3d 1478, 1500 (9th Cir. 1995).

Therefore, it was not clear error to find that Smith failed to demonstrate law

enforcement continued its investigation solely for the purpose of increasing his

sentence. See id.

      AFFIRMED.




                                         3